                    Case 4:19-mj-00073-CLR Document 3 Filed 09/16/19 Page 1 of 10


AO 91 (Rev. 1 I/I 1) Criminal Complaint


                                      United States District Court
                                                                 for the

                                                    Southern District of Georgia

                  United States of America
                                                                                                  ../JU             Ur GA.
                                 V.

                                                                            Case No.

                  Sheldon John KENNEDY




                           Defendani(s)


                                                 CRIMINAL COMPLAINT

          1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s)of                   September 12, 2019             in the county of            Effingham             in the
     Southern           District of           Georgia          ,the defendant(s) violated:

             Code Section                                                     Offense Description
21 U.S.C.§ 841(a)(1)                            Attempt to possess with intent to distribute a controlled substance
21 U.S.C.§ 843(b)                               Use of communication facility (mail)to distribute controlled substance




         This criminal complaint is based on these facts:
See attached affidavit incorporated herein by reference and made part of this criminal complaint.




         sf Continued on the attached sheet.


                                                                                              Complainant's signalitre

                                                                                  lylojyi^s Piumiey, Special Agent(USPIS)
                                                                                              Printed name and title


Sworn to before me and signed in my presence.


0.e: 9//^//t                                                                                    Judge's signature

City and state:                           Savannah, GA                            Christopher L. Ray, U.S. Magistrate Judg^
                                                                                              Printed name and title
Case 4:19-mj-00073-CLR Document 3 Filed 09/16/19 Page 2 of 10
Case 4:19-mj-00073-CLR Document 3 Filed 09/16/19 Page 3 of 10
Case 4:19-mj-00073-CLR Document 3 Filed 09/16/19 Page 4 of 10
Case 4:19-mj-00073-CLR Document 3 Filed 09/16/19 Page 5 of 10
Case 4:19-mj-00073-CLR Document 3 Filed 09/16/19 Page 6 of 10
Case 4:19-mj-00073-CLR Document 3 Filed 09/16/19 Page 7 of 10
Case 4:19-mj-00073-CLR Document 3 Filed 09/16/19 Page 8 of 10
Case 4:19-mj-00073-CLR Document 3 Filed 09/16/19 Page 9 of 10
Case 4:19-mj-00073-CLR Document 3 Filed 09/16/19 Page 10 of 10
